Exhibit 10.1

LOGO [g147383g89o75.jpg]

December 22, 2010

Dr. David M. Goldenberg

Imunomedics, Inc.

300 American Road

Morris Plains, NJ 07950

Dear Dr. Goldenberg:

We would like to clarify certain terms of the Second Amended and Restated
Employment Agreement, dated as of December 17, 2008 (the “Agreement”), between
you and Immunomedics, Inc. (the “Company”), to reflect the parties’ original
intent to comply with the requirements of section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), as follows. Capitalized terms used in
this letter agreement that are not defined herein shall have the meaning set
forth in the Agreement.

1. Timing of Severance Pay After Execution of a Release. Section 13(g) of the
Agreement provides that as a condition to receiving any Severance Payments under
Section 13 (other than Guaranteed Payments, which are not subject to this
condition), the Company may require you to execute a written release of any and
all claims against the Company and all related parties with respect to all
matters arising out of your employment by the Company, or the termination
thereof (the “Release”) in a form provided by the Company but acceptable to you.
Section 13(g) further provides that the Company will not start making any
Severance Payments under Section 13 (other than Guaranteed Payments) unless you
sign the Release and do not revoke your consent to the Release within seven days
after submitting it to the Company. In order to effectuate these provisions of
Section 13(g), the Company hereby agrees that it will provide you with the form
of release agreement on or within seven days after your separation from service
and, to be entitled to any Severance Payments under Section 13 (other than
Guaranteed Payments, which are not subject to this condition), you must execute,
and not revoke, it during the minimum time period permitted by applicable law.

Subject to your execution and non-revocation of the Release, the Severance
Payments (other than Guaranteed Payments) shall be paid or commence being paid,
as specified in the Agreement, within 60 days after your separation from service
but not earlier than the date on which the Release becomes effective and not in
contravention of any delay required by Section 13(f). If, however, the period
during which you have discretion to execute and/or revoke the Release straddles
two calendar years, the Severance Payments (other than Guaranteed Payments)
shall not be paid or commence being paid, as applicable, before the beginning of
the second of the two calendar years, regardless of within which calendar year
you actually deliver the executed Release to the Company. Consistent with
Section 409A, you may not, directly or indirectly, designate the calendar year
of payment. Nothing in this letter agreement shall be construed to alter the
terms of the Agreement that condition your entitlement to any Severance

 

Tel. (973) 605-8200    •    Web:www.immunomedics.com    •    FAX (973) 605-8282



--------------------------------------------------------------------------------

Payments upon your compliance with the restrictive covenants and any other terms
and conditions specified in the Agreement.

2. No Other Changes. You agree that the terms and conditions of the Agreement,
to the extent not modified hereby, will continue to apply as specified in the
Agreement.

[Signatures follow.]

To indicate your acceptance of these updated terms and conditions of your
employment, please sign and return one copy of this letter to me by no later
than December 31, 2010.

 

Sincerely, IMMUNOMEDICS, INC. By:   /s/ Cynthia L. Sullivan   Name: Cynthia L.
Sullivan   Title: President & CEO

 

Agreed to and; accepted:   /s/ Dr. David M. Goldenberg   Dr. David M. Goldenberg
  Dated: Dec 22, 2010

 

2